Exhibit 10.3
(BANK OF AMERICA LOGO) [g25940g2594000.gif]
This document contains your Award Agreement under the Bank of America
Corporation 2003 Key Associate Stock Plan.
What you need to do

  1.   Review the Award Agreement to ensure you understand its provisions. With
each award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.     2.   Print the Award Agreement and
file it with your important papers.     3.   Accept your Award Agreement through
the online acceptance process.*     4.   Designate your beneficiary on the
Benefits OnLine®Beneficiary tab.     5.   Review your applicable competitor
list, which can be found on Flagscape® under Benefits & Pay / Pay & Timekeeping
/ Stock and Long-Term Cash.

 

*   If you do not accept your Award Agreement through the online acceptance
process by November 15, 2011, or such other date that may be communicated, Bank
of America will automatically accept the Award Agreement on your behalf.

2003 KEY ASSOCIATE STOCK PLAN
PERFORMANCE CONTINGENT RESTRICTED STOCK UNITS
AWARD AGREEMENT
Granted To :
Grant Date :
Grant Type :
Number Granted :
Note: The number of Restricted Stock Units is based on a “divisor price” of
$XX.XX which is the ten-day average closing price of Bank of America Corporation
common stock for the ten business days immediately preceding and including
February 15, 2011.
This Performance Contingent Restricted Stock Units Award Agreement and all
Exhibits hereto (the “Agreement”) is made between Bank of America Corporation, a
Delaware corporation (“Bank of America”), and you, an associate of Bank of
America or one of its Subsidiaries.
Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Stock Plan”). A Prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon request, and its terms
and provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Stock Plan shall have the

 



--------------------------------------------------------------------------------



 



meanings given to them in the Stock Plan, as modified herein (if applicable).
The Restricted Stock Units covered by this Agreement are being awarded to you
with respect to Performance Year 2010, subject to the following terms and
provisions.
1. Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Restricted Stock Units shown above.
Each Restricted Stock Unit shall have a value equal to the Fair Market Value of
one (1) share of Bank of America common stock.
2. You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Stock Plan and this Agreement.
3. The Restricted Stock Units covered by this Award shall become earned by, and
payable to, you in the amounts and on the dates shown on the enclosed Exhibit A.
4. If a cash dividend is paid with respect to Bank of America common stock, a
cash dividend equivalent equal to the total cash dividend you would have
received had your Restricted Stock Units been actual shares of Bank of America
common stock will be accumulated and paid in cash through payroll when the
Restricted Stock Units become earned and payable. Dividend equivalents are
credited with interest at the three-year constant maturity Treasury rate in
effect on the date of grant until the payment date.
5. To the extent this Award is paid in shares of Bank of America common stock,
you agree that you shall comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws as determined by Bank of America
as a condition precedent to the delivery of any shares of Bank of America common
stock pursuant to this Agreement. In addition, you agree that, upon request, you
will furnish a letter agreement providing that (i) you will not distribute or
resell any of said shares in violation of the Securities Act of 1933, as
amended, (ii) you will indemnify and hold Bank of America harmless against all
liability for any such violation and (iii) you will accept all liability for any
such violation.
6. You agree that the Award covered by this Agreement is subject to the
Incentive Compensation Recoupment Policy set forth in the Bank of America
Corporate Governance Guidelines. To the extent allowed by and consistent with
applicable law and any applicable limitations period, if it is determined at any
time that you have engaged in Detrimental Conduct or engaged in any hedging or
derivative transactions involving Bank of America common stock in violation of
the Bank of America Corporation Code of Ethics that would undermine the
long-term performance incentives created by the Award, Bank of America will be
entitled to recover from you in its sole discretion some or all of the shares of
Bank of America common stock (and any related dividend equivalents) paid to you
pursuant to this Agreement. You recognize that if you engage in Detrimental
Conduct or any hedging or derivative transactions involving Bank of America
common stock, the losses to Bank of America and/or its Subsidiaries may amount
to the full value of any shares of Bank of America common stock (and any related
dividend equivalents) and any cash paid to you pursuant to this Agreement. In
addition, Awards are subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction and
(iii) any policies adopted by Bank of America to implement such requirements,
all to the extent determined by Bank of America in its discretion to be
applicable to you.

 



--------------------------------------------------------------------------------



 



7. You may designate a beneficiary to receive payment in connection with the
Restricted Stock Units awarded hereunder in the event of your death while in
service with Bank of America or its Subsidiaries in accordance with Bank of
America’s beneficiary designation procedures, as in effect from time to time. If
you do not designate a beneficiary or if your designated beneficiary does not
survive you, then your beneficiary will be your estate.
8. The existence of this Award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Bank of America common stock or the
rights thereof, or the dissolution or liquidation of Bank of America, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
9. Bank of America may, in its sole discretion, decide to deliver any documents
related to this grant or future Awards that may be granted under the Stock Plan
by electronic means or request your consent to participate in the Stock Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Stock Plan through an
on-line or electronic system established and maintained by Bank of America or
another third party designated by Bank of America.
Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.
10. Regardless of any action Bank of America or your employer takes with respect
to any or all income tax, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and may exceed
the amount actually withheld by Bank of America or your employer. You further
acknowledge that Bank of America and/or your employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of Restricted Stock Units, including
the grant and vesting of the Restricted Stock Units, the subsequent sale of
Shares acquired upon the vesting of the Restricted Stock Units and the receipt
of any dividends and/or dividend equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate your liability for Tax-Related Items. Further, if you have
become subject to the Tax-Related Items in connection with the Award in more
than one jurisdiction, you acknowledge that Bank of America or your employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
In the event Bank of America determines that it and/or your employer must
withhold any Tax-Related Items as a result of your participation in the Stock
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to Bank of America and/or your employer to enable
it to satisfy all withholding requirements, including, but not limited to,
withholding any applicable Tax-Related Items from the pay-out of the Restricted

 



--------------------------------------------------------------------------------



 



Stock Units. In addition, you authorize Bank of America and/or your employer to
fulfill its withholding obligations by all legal means, including, but not
limited to, withholding Tax-Related Items from your wages, salary or other cash
compensation your employer pays to you, withholding Tax-Related Items from the
cash proceeds, if any, received upon any sale of any Shares received in payment
for your Restricted Stock Units and, at the time of payment, withholding Shares
sufficient to meet minimum withholding obligations for Tax-Related Items. Bank
of America may refuse to pay any earned Restricted Stock Units if you fail to
comply with any withholding obligation.
11. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States,
as provided in the Stock Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.
12. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Restricted Stock Units. Any prior agreements, commitments or
negotiations concerning the Restricted Stock Units are superseded. Subject to
the terms of the Stock Plan, this Agreement may only be amended by a written
instrument signed by both parties.
13. If you move to any country outside of the United States during the term of
your Award, additional terms and conditions may apply to your Award. Bank of
America reserves the right to impose other requirements on the Award to the
extent Bank of America determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Award and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 



--------------------------------------------------------------------------------



 



Exhibit A
Bank of America Corporation
2003 Key Associate Stock Plan
     PAYMENT OF PERFORMANCE CONTINGENT RESTRICTED STOCK UNITS
     (a) PERFORMANCE-BASED VESTING SCHEDULE AND SETTLEMENT DATES.
          (i) Performance Vesting Schedule and Settlement Dates. Subject to the
additional conditions set forth in paragraph (a)(iv) below, the number of
Restricted Stock Units that are earned for a Performance Period equals (A) the
total number of Restricted Stock Units granted times (B) the percentage earned
in accordance with the following table, rounded down to the next whole unit and
reduced by the number of Restricted Stock Units earned for any prior Performance
Period.
     [APPLICABLE PERFORMANCE VESTING METRIC REQUIREMENTS]
          (ii) Annual Determinations. The determination as to whether, and the
extent to which, the performance vesting requirements of this paragraph (a) have
been satisfied for any Performance Period ending during a calendar year shall be
made as soon as practicable after the end of the calendar year, and such results
must be certified in writing by the Committee before settlement.
          (iii) Settlement Dates. The “Settlement Date” for any portion of the
Award that satisfies the performance vesting requirements under this paragraph
(a) during a calendar year shall be [APPLICABLE SETTLEMENT DATE]. On the
applicable Settlement Date, to the extent earned:
               (A) ____% of the Restricted Stock Units (rounded down to the next
whole unit) shall be paid in cash in an amount equal to the number of such
Restricted Stock Units payable in cash times the Fair Market Value of one
(1) share of Bank of America common stock as of the applicable Settlement Date,
and
               (B) the remaining Restricted Stock Units payable as of such
Settlement Date shall be settled by issuing one (1) share of Bank of America
common stock for each Restricted Stock Unit that is payable; provided, however,
that the earliest Settlement Date for any portion of the Award to be settled in
shares shall be ________________.
Settlement shall occur as soon as administratively practicable after the
applicable Settlement Date, generally within 30 days.
          (iv) Additional Conditions. For any portion of the Award payable as of
a Settlement Date, you must remain employed with Bank of America and its
Subsidiaries through such Settlement Date except as otherwise provided in
paragraphs (b) and (c) below. In addition, payment as of each Settlement Date is
subject to your complying with the covenants

 



--------------------------------------------------------------------------------



 



set forth in paragraph (d) below and the additional performance condition set
forth in paragraph (e) below.
     (b) IMPACT OF TERMINATION OF EMPLOYMENT ON RESTRICTED STOCK UNITS. If your
employment with Bank of America and its Subsidiaries terminates prior to a
Settlement Date, then (A) any Restricted Stock Units otherwise payable as of
such Settlement Date plus (B) any other Restricted Stock Units that have not yet
satisfied the performance vesting requirements of paragraph (a) above as of such
Settlement Date (collectively, the “Unearned Restricted Stock Units”) (together
with any related dividend equivalents) shall become earned and payable or be
canceled depending on the reason for termination as follows.
          (i) Death. Any Unearned Restricted Stock Units (and any related
dividend equivalents) shall become immediately earned and payable as of the date
of your termination of employment if your termination is due to death. Payment
shall be in the same form of payment as specified in paragraph (a)(iii) above,
but with the cash portion based on the Fair Market Value of Bank of America
common stock as of the date of your termination. Payment will be made as soon as
administratively practicable, generally within 30 days after notification of
termination from the payroll system.
          (ii) Disability. If your employment is terminated by Bank of America
or its Subsidiaries due to Disability, then your Unearned Restricted Stock Units
(and any related dividend equivalents) shall continue to become earned and
payable in accordance with paragraph (a) above (without regard to whether you
are employed by Bank of America and its Subsidiaries as of each applicable
Settlement Date), subject to your complying with the covenants set forth in
paragraph (d) below and to the additional performance condition set forth in
paragraph (e) below.
          (iii) Termination by Bank of America With Cause. If your employment is
terminated by Bank of America or its Subsidiaries with Cause, then any Unearned
Restricted Stock Units (and any related dividend equivalents) shall be
immediately canceled as of the date of your termination of employment.
          (iv) Change in Control. Notwithstanding anything in this Agreement to
the contrary, if (A) a Change in Control occurs and (B) on or after the Change
in Control and on or before the second anniversary of the Change in Control
either (1) your employment is terminated by Bank of America or its Subsidiaries
without Cause or (2) you terminate your employment with Bank of America or its
Subsidiaries for Good Reason, then any Unearned Restricted Stock Units (and any
related dividend equivalents) shall become immediately earned as of the date of
such termination and shall be payable as of the immediately following Settlement
Date (in the same form of payment as specified in paragraph (a)(iii) above),
without regard to the covenants set forth in paragraph (d) below or the
additional performance condition set forth in paragraph (e) below.
          (v) All Other Terminations. In case of All Other Terminations, unless
you have attained the Rule of 60 as described below, any Unearned Restricted
Stock Units (and any related dividend equivalents) shall be immediately canceled
as of the date of your termination of employment. [For Mr. Montag:
Notwithstanding the foregoing or any other provision herein to the contrary, in
accordance with the terms of your offer letter dated May 1, 2008, if your
employment is terminated by Bank of America without “Cause” or you terminate
your employment for “Good Reason” (as such terms are defined in your offer
letter), then your

 



--------------------------------------------------------------------------------



 



Unearned Restricted Stock Units (and any related dividend equivalents) shall
continue to become earned and payable in accordance with paragraph (a) above
(without regard to whether you are employed by Bank of America and its
Subsidiaries as of each applicable Settlement Date), subject to your complying
with the covenants set forth in paragraph (d) below and to the additional
performance condition set forth in paragraph (e) below.]
     (c) RULE OF 60. If your employment terminates for any reason other than
death, Disability, Cause or in connection with a Change in Control as described
in paragraph (b)(iv) above after you have attained the Rule of 60, then any
Unearned Restricted Stock Units (and any related dividend equivalents) shall
continue to become earned and payable in accordance with paragraph (a) above
(without regard to whether you are employed by Bank of America and its
Subsidiaries as of each applicable Settlement Date) subject to the performance
condition in paragraph (e) below, provided that (i) to the extent permissible
under applicable law, you do not engage in Competition during such period,
(ii) you comply with the covenants described in paragraph (d) below and
(iii) prior to each applicable Settlement Date, you provide Bank of America with
a written certification that you have not engaged in Competition to the extent
the Competition restriction in (i) above is applicable. To be effective, such
certification must be provided on such form, at such time and pursuant to such
procedures as Bank of America shall establish from time to time. If Bank of
America determines in its reasonable business judgment that you have failed to
satisfy any of the foregoing requirements, then any Unearned Restricted Stock
Units (and any related dividend equivalents) shall be immediately canceled as of
the date of such determination. In addition, from time to time following your
termination of employment after having attained the Rule of 60, Bank of America
may require you to further certify that you are not engaging in Competition, and
if you fail to fully cooperate with any such requirement Bank of America may
determine that you are engaging in Competition.
     (d) COVENANTS.
          (i) Non-Solicitation. You agree that during any period in which
Restricted Stock Units (and any related dividend equivalents) remain payable,
(A) you will not directly or indirectly solicit or recruit for employment or
encourage to leave employment with Bank of America or its Subsidiaries, on your
own behalf or on behalf of any other person or entity other than Bank of America
or its Subsidiaries, any person who is an associate of Bank of America and its
Subsidiaries and (B) to the extent permissible under applicable law, you will
not, directly or indirectly, on your own behalf or on behalf of any other person
or entity other than Bank of America or its Subsidiaries, solicit any client or
customer of Bank of America and its Subsidiaries which you actively solicited or
with whom you worked or otherwise had material contact in the course of your
employment with Bank of America and its Subsidiaries.
          (ii) Detrimental Conduct. You agree that during any period in which
Restricted Stock Units (and any related dividend equivalents) remain payable,
you will not engage in Detrimental Conduct.
          (iii) Hedging or Derivative Transactions. You agree that during any
period in which Restricted Stock Units (and any related dividend equivalents)
remain payable, you will not engage in any hedging or derivative transactions
involving Bank of America common stock in violation of the Bank of America
Corporation Code of Ethics that would undermine the long-term performance
incentive created by the Restricted Stock Units.
          (iv) Remedies. Payment of the Restricted Stock Units (and any related
dividend equivalents) on any Settlement Date is specifically conditioned on the
requirement

 



--------------------------------------------------------------------------------



 



that at all times prior to the Settlement Date, you do not engage in
solicitation, Detrimental Conduct or hedging or derivative transactions, as
described in paragraphs (d)(i), (ii) and (iii), during such period. If Bank of
America determines in its reasonable business judgment that you have failed to
satisfy such requirements, then any Unearned Restricted Stock Units (and any
related dividend equivalents) as of the date of such determination shall be
canceled as of such date of determination.
     (e) PERFORMANCE CONDITION. In order to encourage sustainable, long-term
performance, payment of the Restricted Stock Units on any Settlement Date is
specifically conditioned on Bank of America or its lines of business remaining
profitable during the calendar year preceding the applicable Settlement Date. If
a loss is determined to have occurred:
          (i) with respect to Bank of America, if you are the Chief Executive
Officer, Chief Financial Officer, any Chief Executive Officer direct report who
does not lead a line of business or who is part of a key control function (such
as audit, compliance, human resources, legal, risk, etc.); or
          (ii) with respect to Bank of America or the applicable line of
business, if you lead a line of business;
then your accountability for such loss will be determined, taking into account
such factors as (i) the magnitude of the loss (including positive or negative
variance from plan), (ii) your degree of involvement (including such factors as
your current or former leadership role with respect to Bank of America or line
of business, and the degree to which you were involved in decisions that are
determined to have contributed to the loss), (iii) your performance and
(iv) such other factors as deemed appropriate. The Committee, together with key
control functions, will review losses and your accountability. The Committee
will then make a final determination to either take no action or to cancel all
or a portion of the Restricted Stock Units otherwise payable as of the
applicable Settlement Date. All such determinations will be final and binding.
     (f) DEFINITIONS. For purposes hereof, the following terms shall have the
following meanings.
          All Other Terminations means any termination of your employment with
Bank of America and its Subsidiaries prior to your having attained the Rule of
60, whether initiated by you or your employer, other than (i) a termination due
to your death or Disability, (ii) a termination with Cause and (iii) a
termination in connection with a Change in Control as described in paragraph
(b)(iv) above.
          Cause shall be defined as that term is defined in your offer letter or
other applicable employment agreement; or, if there is no such definition,
“Cause” means a termination of your employment with Bank of America and its
Subsidiaries if it occurs in conjunction with a determination by your employer
that you have (i) committed an act of fraud or dishonesty in the course of your
employment; (ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony or a crime of comparable magnitude under applicable law
(as determined by Bank of America in its sole discretion); (iii) committed an
act or omission which causes you or Bank of America or its Subsidiaries to be in
violation of federal or state securities laws, rules or regulations and/or the
rules of any exchange or association of which Bank of America or its
Subsidiaries is a member, including statutory disqualification; (iv) failed to
perform your job duties, which Bank of America views as being material to your

 



--------------------------------------------------------------------------------



 



position and the overall business of Bank of America and its Subsidiaries under
circumstances where such failure is detrimental to Bank of America or any
Subsidiary, or to Bank of America’s or such Subsidiary’s business interests or
reputation; (v) materially breached any written policy applicable to associates
of Bank of America and its Subsidiaries including, but not limited to, the Bank
of America Corporation Code of Ethics and General Policy on Insider Trading; or
(vi) made an unauthorized disclosure of any confidential or proprietary
information of Bank of America or its Subsidiaries or have committed any other
material violation of Bank of America’s written policy regarding Confidential
and Proprietary Information.
          Competition means your being engaged, directly or indirectly, whether
as a director, officer, employee, consultant, agent or otherwise, with a
business entity that is designated as a “Competitive Business” as of the date of
your termination of employment. Bank of America shall communicate such list to
you.
          Detrimental Conduct means (i) any conduct that would constitute Cause
or (ii) any one of the following: (A) any act or omission by you resulting or
intended to result in personal gain at the expense of Bank of America or its
Subsidiaries; (B) the improper disclosure by you of proprietary, privileged or
confidential information of Bank of America or its Subsidiaries or a client or
former client of Bank of America or its Subsidiaries or breach of a fiduciary
duty owed to Bank of America or its Subsidiaries or a client or former client of
Bank of America or its Subsidiaries; (C) improper conduct by you including, but
not limited to, fraud, unethical conduct, falsification of the records of Bank
of America or its Subsidiaries, unauthorized removal of property or information
of Bank of America or its Subsidiaries, intentional violation or negligent
disregard for Bank of America’s or its Subsidiaries’ policies, rules and
procedures, insubordination, theft, violent acts or threats of violence,
unauthorized possession of controlled substances on the property of Bank of
America or its Subsidiaries, conduct causing reputational harm to Bank of
America or its Subsidiaries or a client of Bank of America or its Subsidiaries,
or the use of the property, facilities or services of Bank of America or its
Subsidiaries for unauthorized or illegal purposes; (D) the performance by you of
your employment duties in a manner deemed by Bank of America or its Subsidiaries
to be grossly negligent; (E) the commission of a criminal act by you, whether or
not performed in the workplace, that subjects, or if generally known, would
subject Bank of America or its Subsidiaries to public ridicule or embarrassment;
or (F) you taking or maintaining trading positions that result in a need to
restate financial results in a subsequent reporting period or that result in a
significant financial loss to Bank of America or its Subsidiaries during or
after the performance year.
          Disability is as defined in the Stock Plan.
          Good Reason means, provided that you have complied with the Good
Reason Process, the occurrence of any of the following events without your
consent: (i) a material diminution in your responsibility, authority or duty;
(ii) a material diminution in your base salary except for across-the-board
salary reductions based on Bank of America and its Subsidiaries’ financial
performance similarly affecting all or substantially all management employees of
Bank of America and its Subsidiaries; or (iii) the relocation of the office at
which you were principally employed immediately prior to a Change in Control to
a location more than fifty (50) miles from the location of such office, or your
being required to be based anywhere other than such office, except to the extent
you were not previously assigned to a principal location and except for required
travel on your employer’s business to an extent substantially consistent with
your business travel obligations at the time of the Change in Control.

 



--------------------------------------------------------------------------------



 



          Good Reason Process means that (i) you reasonably determine in good
faith that a Good Reason condition has occurred; (ii) you notify Bank of America
and its Subsidiaries in writing of the occurrence of the Good Reason condition
within sixty (60) days of such occurrence; (iii) you cooperate in good faith
with Bank of America and its Subsidiaries’ efforts, for a period of not less
than thirty (30) days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist following the Cure Period; and (v) you terminate your
employment for Good Reason within sixty (60) days after the end of the Cure
Period. If Bank of America or its Subsidiaries cures the Good Reason condition
during the Cure Period, and you terminate your employment with Bank of America
and its Subsidiaries due to such condition (notwithstanding its cure), then you
will not be deemed to have terminated your employment for Good Reason.
          Performance Period means [APPLICABLE PERFORMANCE PERIOD].
          [DEFINITION OF APPLICABLE PERFORMANCE METRIC].
          Rule of 60 means, as of the date of your termination of employment
with Bank of America and its Subsidiaries, you have (i) a length of service of
at least ten (10) years and (ii) attained a combined age and years of service
equal to at least sixty (60). Your length of service will be determined by your
employer, and, in that regard, if you participate in a tax-qualified pension
plan sponsored by Bank of America or its Subsidiaries, your length of service
shall be your “Vesting Service” under the tax-qualified pension plan in which
you participate. [For Mr. Noski: Notwithstanding the foregoing, you shall be
deemed to have satisfied the Rule of 60 as of the date you attain age 60.] [For
Mr. Montag: Notwithstanding the foregoing, you shall be deemed to have satisfied
the Rule of 60 as of the third anniversary of your date of hire.]
IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.
Brian T. Moynihan
Chief Executive Officer and President

 